Title: The American Commissioners to Beaumarchais, 10 September 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Beaumarchais, Pierre-Augustin Caron de


<Passy, September 10, 1778: The cargo of the Thérèse has been assigned to us. We do not know how you claim her as your vessel since Mr. Montieu claims her as his and demands the remainder of our payment for her hire. We request your attention to our powers and instructions from Congress. Until the accounts of Roderigue Hortalez & Cie. are settled we cannot send you the proceeds of the sale of the cargo. We will give orders that they be reserved to be paid the firm or its representative as soon as the accounts are settled or the contract between Congress and the company is ratified by the company and us. We are ready to confer with the firm or its representative at whatever time or place they or you wish.>
